To the House of Representatives:

The undersigned justices of the supreme court return the following reply to the inquiries contained in your resolution dated April 16, 1975, and filed with this court on April 17, 1975.
Under the New Hampshire constitution the supreme court cannot render advisory opinions on the constitutionality of existing laws as the resolution asks it to do with regard to RSA 214:9-a. N.H. Const. pt. II, art. 74; Opinion of the Justices, 109 N.H. 578, 583, 258 A.2d 343, 347 (1969); Opinion of the Justices, 99 N.H. 524, 525, 113 A.2d 542, 543 (1955); Opinion of the Court, 62 N.H. 704, 705 (1816). Since the second question assumes that the court finds RSA 214:9-a to be unconstitutional, an answer to that question cannot be rendered under article 74.
Nevertheless, the primary focus of the resolution, whether the proposed amendment to RSA 214:9-a violates either the State or the Federal Constitutions, may be examined briefly. Equal protection of the laws is guaranteed by both the New Hampshire and the United States Constitutions. N.II. Const, pt. I, art. 1; U.S. Const, amend. XIV, § 1. While equal protection does not require complete equality in the face of factual differences, it does mandate that those who are similarly situated be similarly treated. Belkner v. Preston, 115 N.H. 15, 17, 332 A.2d 168, 170 (1975).
“Resident aliens, like citizens, pay taxes, support the economy ... and contribute in myriad other ways to our society.” In re Griffiths, 413U.S. 717, 722 (1973). Elimination of the requirement that aliens must have an honorable discharge from the United States Armed Forces in order to obtain a residential hunting or fishing license, conforms with the applicable constitutional standards guaranteeing equal protection of the laws to resident aliens. Sugarman v. Dougall, 413 U.S. 634, 641 (1973); Graham v. Richardson, 403 U.S. 365, 371 (1971); Takahashi v. Fish and Game Comm’n, 334 U.S. 410, 420 (1948); Yick Wo v. Hopkins, 118 U.S. 356, 369-70 (1886); see 42 U.S.C. § 1981; Annot., 53 A.L.R.3d 1163, 1167 (1973).
Frank R. Kenison
Laurence I. Duncan
Edward J. Lampron
William A. Grimes
Robert F. Griffith
*224April 30, 1975.
Representative Chris Spirou, District 27, filed a memorandum for affirmative answer to the first question.